      Case: 1:19-cv-03871 Document #: 17 Filed: 07/23/19 Page 1 of 3 PageID #:60




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 ANDREW PERRONG,on behalf of himself and
 others similarly situated,

                               Plaintiff,
                                                             No. 19-CV-3871
        V.

                                                             Honorable Sara L. Ellis
 PROSPER TRADING ACADEMY,LLC and
 SCOTT BAUER,

                               Defendants.



            DEFENDANT SCOTT BAUER'S MOTION TO DISMISS COMPLAINT

       Defendant, Scott Bauer ("Defendant"), by his attorneys and pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, moves this Honorable Court pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss the Complaint filed by Plaintiff, Andrew Perrong ("Plaintiff') for

failure to state a claim upon which relief may be granted.

       In support ofthis Motion, Defendant states:

       1.      Plaintiff filed a three-count complaint against Defendant Prosper Trading Academy,

LLC and Scott Bauer, alleging that both Defendants violated the Telephone Consumer Protection

Act,47 U.S.C. § 227.See Complaint at Dkt. No. 1.

       2.      However, Plaintiffs only allegation against Mr. Bauer is a conclusory, unsupported

statement that"Mr.Bauer both personally participated in and authorized the automated telemarketing

conduct." Id., pS.

       3.      Under both the Supreme Court's instruction and the pleading standards ofthis district.

Plaintiff cannot drag Mr. Bauer into this matter with just a conclusory, unsupported statement.
    Case: 1:19-cv-03871 Document #: 17 Filed: 07/23/19 Page 2 of 3 PageID #:60




       4.      Pursuant to Rule 12(b)(6), the Complaint should be dismissed for failure to state a

claim upon which relief may be granted.

       5.      In further support of this Motion, Defendant submits, and incorporates herein, a

Memorandum, which is being filed contemporaneously with this Motion.

       WHEREFORE Defendant, Scott Bauer, respectfully requests that this Court enter an order

dismissing Plaintiffs Complaint and granting Defendant such other and further relief as this Court

deems appropriate.

Dated: July 23,2019                                 Respectfully submitted,

                                                    SCOTT BAUER


                                                    By:_ /s/ Richard A. Saldineer
                                                         One of His Attorneys

                                                      LATIMER LEVAY FYOCK LLC
                                                      Richard A. Saldinger - ARDC #6209930
                                                      Mark B. Goldstein - ARDC #6306038
                                                      Email: rsaldinger@llflegal.com
                                                      Email: mgoldstein@llflegal.com
                                                     55 W. Monroe Street, Suite 1100
                                                     Chicago, IL 60606
                                                     (312)422-8000
                                                     (312)422-8001

                                                      HAHN LOESER & PARKS LLP
                                                      Ian H. Fisher - ARDC #6224920
                                                      Email: ifisher@hahnlaw.com
                                                       125 S. Wacker Ave., Suite 2900
                                                      Chicago,IL 60606
                                                      (312)637-3000
                                                      Attorneysfor Defendant
    Case: 1:19-cv-03871 Document #: 17 Filed: 07/23/19 Page 3 of 3 PageID #:60




                                 CERTIFICATE OF SERVICE


       I, Richard A. Saldinger, an attorney, hereby certify that on this 23rd day of July 2019,1

electronically filed the foregoing Defendant Scott Bauer's Motion to Dismiss Complaint with

the Clerk ofthe Court using the CM/ECF system, which will automatically send email notifications

ofsuch filing to all registered parties and counsel.

               Alan W.Nicgorski anicgorski@hansenrevnolds.com
               Michael C. Lueder mlueder@hansenrevnolds.com
               Anthony Paronich anthonv@.paronichlaw.com

                                                       /s/ Richard A. Saldinger
